ACCEPTED
                                                                                    03-14-00718-CV
                                                                                           4682548
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               3/27/2015 8:34:20 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK



            No. 03-14-00718-CV                                      FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                             3/27/2015 8:34:20 PM
                       IN THE THIRD COURT OF APPEALS
                                                               JEFFREY D. KYLE
                               AUSTIN, TEXAS                         Clerk



  CITIZENS AGAINST THE LANDFILL IN HEMPSTEAD; MICHAEL MCCALL, WAYNE
                    KNOX; AND THE CITY OF HEMPSTEAD,

                                           Appellants,

                                      v.

 TEXAS COMMISSION ON ENVIRONMENTAL QUALITY AND PINTAIL LANDFILL, LLC,

                                           Appellees.


        On Appeal from the 201st Judicial District Court, Travis County
                    Honorable Scott H. Jenkins, Presiding


           BRIEF OF APPELLEE PINTAIL LANDFILL, LLC



MCELROY, SULLIVAN, MILLER, WEBER &                   LAW OFFICE OF MICHAEL S.
OLMSTEAD, L.L.P.                                              TRUESDALE, PLLC
Brent W. Ryan                                              Michael S. Truesdale
State Bar No. 17469475                                  State Bar No. 00791825
P.O. Box 12127                                      801 West Avenue, Suite 201
Austin, TX 78711                                               Austin, TX 78701
512-327-8111                                                      512-482-8671
512-327-6566 (fax)                                           866-847-8719 (fax)
bryan@msmtx.com                                        mike@truesdalelaw.com

          COUNSEL FOR APPELLEE PINTAIL LANDFILL, LLC
          STATEMENT REGARDING THE RECORD ON APPEAL
      The clerk’s record consists of a single volume, cited as “CR page #”, a

supplemental clerk’s record filed on January 26, 2015, cited as “1Supp.CR page

#”, and a supplemental clerk’s record filed on February 11, 2015, cited as

“2Supp.CR page #”.

      The reporter’s record consists of a single volume that memorializes the

parties’ joint offer of an exhibit referenced as the “administrative record”. That

exhibit consists of two boxes containing seventy documents divided into eleven

volumes, cited herein as “Vol# A.R. Ex#”.        The reporter’s record was filed

electronically, but a paper certified copy of the original administrative record was

transmitted to the clerk of this Court.




                                                                                   i
                                             TABLE OF CONTENTS
STATEMENT REGARDING THE RECORD ON APPEAL ..................................i	  
TABLE OF CONTENTS..........................................................................................ii	  
INDEX OF AUTHORITIES....................................................................................iv	  
STATEMENT REGARDING ORAL ARGUMENT..............................................vi	  
ISSUES PRESENTED.............................................................................................vi	  
1.	   	  Did the TCEQ have the discretion to approve Pintail’s facility by way of
           a registration pursuant to Rule 330.9(b)(3) rather than requiring it to
           obtain a permit? In following the registration process, did the TCEQ
           violate Appellants’ due process rights by affording all process due
           thereunder but not the heightened process available in connection with
           permit proceedings? ......................................................................................... vi	  
2.	   	  When neither statute nor agency rule prescribes any specific procedures
           for doing so, does the TCEQ have the discretion to choose when and
           how often to request that an applicant provide additional information
           deemed useful in processing an application? ................................................... vi	  
INTRODUCTION .................................................................................................... 1	  
STATEMENT OF FACTS ....................................................................................... 3	  
A.	   What this appeal is not about............................................................................. 3	  
B.	   An overview of the regulations governing the facility at issue ......................... 4	  
C.	   Pintail’s facility .................................................................................................. 5	  
D.	   Appellants’ active participation in the registration process............................... 7	  
E.	   The application process...................................................................................... 8	  
F.	   Subsequent challenges to the registration .......................................................... 9	  
G.	   The district court appeal .................................................................................. 10	  
SUMMARY OF ARGUMENT .............................................................................. 10	  
ARGUMENTS AND AUTHORITIES................................................................... 12	  
I.	   	   Standard of Review.......................................................................................... 12	  
II.	   The TCEQ properly authorized Pintail’s facility by way of a registration...... 13	  
A.	   TCEQ’s registration of Pintail’s facility fit within its broad regulatory
            discretion ......................................................................................................... 14	  
B. 	   Neither of the Rule 330.9 sections relied upon by Appellants
            demonstrate any error in the registration of Pintail’s facility.......................... 18	  
              1.	   Why Rule 330.9(b)(3) applies to Pintail’s facility ................................. 18	  
              2.	   Why Pintail did not have to invoke Rule 330.9(f) ................................. 21	  



                                                                                                                                    ii
                           a.	   	   330.9(f) does not apply to “all” new facilities, just those
                                       that meet all of it provisions..................................................... 21	  
                           b.	   	   A transfer station facility may also store, separate, and
                                       process materials for recycling................................................. 22	  
C.	       	  Due process issues do not justify disturbing TCEQ’s approval of the
               registration application. ................................................................................... 25	  
                 1.	   Appellants’ due process arguments are derivative of their rule-
                        based arguments – Appellants received all process to which they
                        were entitled under the governing statutes and rules ............................. 25	  
                 2.	   Appellants’ rights to a contested case hearing in connection with
                        Pintail’s application for a separate landfill permit are not undercut
                        by TCEQ’s approval of the transfer station by registration ................... 26	  
                 3.	   The existence of any “property rights” does not morph the
                        procedures that are otherwise authorized by law ................................... 27	  
                 4.	   Authorization of the facility by registration rather than permit did
                        not implicate any constitutionally protected rights ................................ 28	  
                 5.	   Absent a statutory or rule-based right to a hearing, the use of a
                        registration process could not violate any due process rights ................ 28	  
III.	     The trial court correctly affirmed TCEQ’s issuance of the registration
               over Appellants’ “too many NODs” argument ............................................... 29	  
A.	        Appellants waived any complaint about the number of NODs ....................... 30	  
B.	       Texas law does not treat agency statements about internal procedures as
               equivalents to promulgated rules or statutes ................................................... 30	  
                 1.	   No rules or statutes limit the TCEQ to issuing only 2 NODs ................ 30	  
                 2.	   TCEQ’s so-called “policy statements” do not set any “2 NOD”
                        limits....................................................................................................... 31	  
                 3.	   Informal TCEQ statements do not constrain the discretion of the
                        agency to consider more, rather than less, information.......................... 33	  
C.	       Practical reasons demonstrate why the statements at issue were not
               binding as if they were rules or statutes .......................................................... 34	  
CONCLUSION....................................................................................................... 36	  
PRAYER FOR RELIEF.......................................................................................... 37	  
CERTIFICATE OF SERVICE ............................................................................... 38	  
CERTIFICATE OF COMPLIANCE ...................................................................... 38	  




                                                                                                                                         iii
                                    INDEX OF AUTHORITIES
Cases	  
Combs v. Entertainment Publications, Inc.,
    292 S.W.3d 712 (Tex. App.—Austin 2009, no pet.) .............................. 33, 34

Fleetwood Community Home v. Bost,
      110 S.W.3d 635 (Tex. App.—Austin 2003, no pet.) .................................... 12

Fredonia State Bank v. General American Life Ins. Co.,
     881 S.W.2d 279 (Tex. 1994) ........................................................................ 30

Heritage on the San Gabriel Homeowners Assoc. v. Tex.
      Comm’n on Envt’l Qual.,
      393 S.W.3d 417 (Tex. App.—Austin, 2012, pet. denied) ...................... 12, 15

McDaniel v. Texas Nat. Res. Conserv. Comm'n,
    982 S.W.2d 650 (Tex. App.—Austin 1998, pet. denied) ................. 14, 16, 17

Monk v. Huston,
     340 F.3d 279 (5th Cir. 2003) ......................................................................... 27

Southwestern Public Serv. Co. v. Public Util. Comm’n,
     962 S.W.2d 207 (Tex. App.—Austin 1998, pet. denied) ............................. 12

Starr County v. Starr Indus. Servs.,
      584 S.W.2d 352 (Tex. Civ. App.—Austin, 1979, writ ref’d n.r.e.).............. 33
Statutes	  
Tex. Health & Safety Code §§ 361.011 et seq........................................................ 14
Tex. Health & Safety Code § 361.011(a)................................................................ 14
Tex. Health & Safety Code § 361.011(b) ............................................................... 14
Tex. Health & Safety Code § 361.061 .................................................................... 14
Tex. Health & Safety Code § 361.321 .................................................................... 15
Tex. Water Code § 5.351 ........................................................................................ 15




                                                                                                                 iv
Rules	  
Tex. R. App. P. 9.4.................................................................................................. 39
Tex. R. App. P. 9.5.................................................................................................. 38
Tex. R. App. P. 25.1(e) ........................................................................................... 38
Tex. R. App. P. 38.1(i)............................................................................................ 29


Regulations	  
30 Tex. Admin. Code ch. 39 ................................................................................... 15
30 Tex. Admin. Code ch. 50 ................................................................................... 15
30 Tex. Admin. Code ch. 55 ................................................................................... 15
30 Tex. Admin. Code ch 80 .................................................................................... 15
30 Tex. Admin. Code § 312.13(b) .......................................................................... 25
30 Tex. Admin. Code § 312.13(c) .......................................................................... 25
30 Tex. Admin. Code §§ 328 et seq.......................................................................... 4
30 Tex. Admin. Code § 328.1 ................................................................................. 17
30 Tex. Admin. Code §328.2(3) ............................................................................... 6
30 Tex. Admin. Code § 328.4(a) .................................................................... 4, 5, 18
30 Tex. Admin. Code § 328.4(c) .............................................................................. 4
30 Tex. Admin. Code § 328.4(d) .................................................................... 5, 6, 18
30 Tex. Admin. Code § 330.11 ............................................................................... 15
30 Tex. Admin. Code §§ 330 et seq.......................................................................... 4
30 Tex. Admin. Code § 330.13 ............................................................................... 15
30 Tex. Admin. Code § 330.003(117) .................................................................... 24
30 Tex. Admin. Code § 330.3(122) ........................................................................ 17
30 Tex. Admin. Code § 330.3(157) ........................................................................ 18
30 Tex. Admin. Code § 330.3(33) ............................................................................ 4
30 Tex. Admin. Code § 330.5(a)(3).................................................................. 18, 23
30 Tex. Admin. Code § 330.69 ............................................................................... 17
30 Tex. Admin. Code § 330.7................................................................................. 15
30 Tex. Admin. Code § 330.9 ................................................................................. 19
30 Tex. Admin. Code § 330.9(a) ............................................................................ 20




                                                                                                                      v
              STATEMENT REGARDING ORAL ARGUMENT
      This is not a complicated case. It does not raise questions regarding “health”

or “the environment” as Appellants’ statement insinuates.        Rather, it presents

straight-forward issues concerning the interpretation and application of agency

rules and the discretion an agency has in construing and implementing its own

rules. The issues have been briefed by able and well-respected counsel at the

agency level, at the district court level, and now before this Court, and it is not

likely that oral argument will substantially aid this Court in disposing of this

appeal. Accordingly, Pintail does not separately request oral argument, but only

asks that it be allowed to participate and present oral argument if this Court grants

Appellants’ request.

                              ISSUES PRESENTED
1.    Did the TCEQ have the discretion to approve Pintail’s facility by way of a
      registration pursuant to Rule 330.9(b)(3) rather than requiring it to obtain a
      permit? In following the registration process, did the TCEQ violate
      Appellants’ due process rights by affording all process due thereunder but
      not the heightened process available in connection with permit proceedings?

2.    When neither statute nor agency rule prescribes any specific procedures for
      doing so, does the TCEQ have the discretion to choose when and how often
      to request that an applicant provide additional information deemed useful in
      processing an application?




                                                                                   vi
TO THE HONORABLE COURT OF APPEALS:

      Appellee Pintail Landfill, LLC (Pintail) files this Brief of Appellee, and in

support of the judgment below, states as follows:

                                 INTRODUCTION
      This case asks whether the Texas Commission on Environmental Quality

(TCEQ) complied with its statutory mandate and authority and its own rules when

it authorized Pintail’s transfer station by way of a registration. Pursuant to broad

authority granted to it by the Legislature, the TCEQ has adopted rules establishing

a regulatory program for facilities that manage municipal solid waste. Under those

rules, some types of facilities (including landfills and other disposal facilities) must

be authorized by TCEQ-issued permits.           Other types of facilities (including

transfer stations where relatively small volumes of waste are processed) must be

authorized by registrations issued by the TCEQ.          And certain other types of

facilities (including citizen collection stations and pet cemeteries) can be

authorized to operate simply by filing a notification with the TCEQ.

      In this case, the TCEQ properly concluded that Pintail’s proposed facility fit

within a rule requiring the registration of municipal solid waste facilities that

transfer less than 125 tons per day of materials. Appellants argue that, because

waste will be separated and stored for very short periods of time before being

transferred to other locations, Pintail’s facility cannot be treated as a “transfer



                                                                                      1
station” and must be treated as a “material recovery operation” facility that, they

argue, cannot be authorized by a registration.

      This case implicates two subsections of section 330.9 of the Texas

Administrative Code, Title 30, each requiring a facility that meets its requirements

to be authorized by a registration. Pintail and the TCEQ relied on Rule 330.9(b)(3)

as requiring Pintail’s facility to be registered, while Appellants argue that, unless

the facility fit within Rule 330.9(f), it could not have been authorized by

registration.

      Appellants misconstrue how section 330.9 operates. Rule 330.9(f) is not the

exclusive provision by which Pintail’s facility could be authorized by registration.

Instead, a facility is required to obtain authorization by registration if it meets the

conditions in any of the subdivisions of section 330.9. Pintail invoked the separate

provisions of Rule 330.9(b)(3) because it sought to do that which is covered by that

rule: operate a Type V transfer station that would transfer less than 125 tons of

waste per day. Because Pintail’s facility fits squarely within that rule, the TCEQ

properly authorized Pintail’s facility by way of a registration. And, as there is no

assertion that Appellants were denied participation under the registration process,

their denial of due process arguments necessarily fail.

      Finally, no rule or statute prohibits the TCEQ from asking for additional

information when it processes applications for facilities. In fact, such a rule would


                                                                                     2
have a series of significant unintended consequences that would undermine the

rulemaking process, hamstring agencies from doing their jobs, punish good faith

applicants, and ultimately frustrate the efficient operation of state agencies as they

work with the private sector. As the TCEQ acted well within its discretion, no

error is shown below.

                              STATEMENT OF FACTS
A.     What this appeal is not about

       Though Appellants’ brief not-so-subtly attempts to blur the distinction

between two separate proceedings before the TCEQ (the transfer station

registration proceeding and the landfill permit proceeding), this case is not about

Pintail’s separate efforts to obtain a permit to operate a landfill. Pintail has filed a

permit application for a proposed landfill, TCEQ has concluded the application is

technically complete (satisfies all applicable permitting requirements), and that

application is now the subject of a contested case hearing in which Appellants are

participating. That application ultimately will stand or fall based upon its own

merits.

       But whatever happens in connection with the landfill has no bearing on the

issue of whether Pintail’s separate transfer facility was properly reviewed and

approved by TCEQ pursuant to rules for registrations rather than for permits.1


1
  See, e.g., 1Supp.CR 69 (TCEQ’s “Public Comments” Letter, Response, at 4)
(explaining that “[b]ecause the landfill permit application and the transfer station
                                                                                       3
Appellants’ complaints about the landfill are outside the scope of review of the

process used to approve Pintail’s transfer station,2 ultimately generating nothing

more than a distraction from the questions they raise in this appeal. With that

clarification in mind, the primary issue raised by this appeal may be addressed: Did

TCEQ properly authorize Pintail’s transfer operation by way of a registration

pursuant to Rule 330.9(b)(3)?

B.    An overview of the regulations governing the facility at issue

      Related TCEQ regulations apply to recycling facilities and municipal solid

waste (MSW) facilities. As a general rule, recycling facilities are governed by

rules contained in Chapter 328 of the Texas Administrative Code, 30 Tex. Admin.

Code §§ 328 et seq., while Chapter 330 applies to municipal solid waste facilities,

id., §§ 330 et seq. And the rules applicable to a particular facility may depend

upon a number of factors that ultimately determine whether the TCEQ may

authorize the facility by a permit, by registration, by notification, or by some other

means.

      As a general rule, recycling facilities are exempt from the permitting and

registration requirements of Chapter 330 if they satisfy the conditions set forth in




registration are separate and independent, a decision by the commission on one of the
applications will have no bearing on the other.”).
2
  See id. at 68 (noting that comments made regarding the landfill permit were outside the
scope of review of the transfer station registration application).
                                                                                            4
Rule 328.4. 30 Tex. Admin. Code § 328.4(a).3 If a facility does not satisfy those

conditions, it may be required to obtain a permit or registration as a municipal solid

waste facility under the provisions of Chapters 330 or 332. 30 Tex. Admin. Code

§ 328.4(c).

C.     Pintail’s facility

       Pintail sought TCEQ authorization to construct and operate a transfer station

facility where it would separate, store and process construction and demolition

waste4 and recover recyclable materials from that waste. 1A.R. 1, §I (“Type V

Registration Application”). The transfer station for which Pintail sought approval

is a 100’ by 100’ metal building on a concrete slab. Id., §IIIA-3, 2.2. Trucks

would bring materials into the building where recyclable materials would be

separated from construction debris and sorted into various components (wood,

metal, concrete, and cardboard) for transfer to recycling facilities, with the residual

waste remaining at the facility for no longer than 72 hours before being separately

transferred to a landfill for disposal. CR 22. Pintail’s operation would involve the

processing of no more than 94 tons of material per day (approximately 18 truck

loads). 1Supp.CR 70.
3
  Waste separation and recycling facilities that satisfy all of the conditions of Rule 328.4
may be authorized by mere notification pursuant to Rule 328.5 See 30 Tex. Admin. Code
§ 328.5; see also 30 Tex. Admin. Code § 330.11(a).
4
  “Waste resulting from construction or demolition projects; includes all materials that are
directly or indirectly the by-products of construction work or that result from demolition
of buildings and other structures, including, but not limited to, paper, cartons, gypsum
board, wood, excelsior, rubber, and plastics.” 30 Tex. Admin. Code § 330.3(33).
                                                                                          5
      Pintail’s facility is a recycling-focused transfer station, and, pursuant to

Chapter 328, such facilities are generally excused from any registration or

permitting requirements.5 But, in order for a recycling facility to operate without a

permit or registration, the facility must comply with the operational requirements

of Chapter 328. One such requirement is a limit on the amount of non-recyclable

materials that may be processed at the facility:

      A facility that processes recyclable material that contains more than
      incidental amounts of non-recyclable waste must obtain a permit or
      registration as applicable under Chapter 330 or Chapter 332 of this
      title unless the executive director approves its request for alternative
      compliance.6

      At the time Pintail prepared and submitted its application for registration, it

could not determine the precise percentage of non-recyclable solid waste that

might remain after the separation of recyclable materials. So Pintail conservatively

assumed that more than “incidental” amounts of non-recyclable waste would

remain, and filed with TCEQ an application for registration under Chapter 330 as

required by § 328.4(d). See 1A.R. 1, et. seq.




5
  See 30 Tex. Admin. Code § 328.4(a). Such facilities may be authorized by notification
pursuant to Rules 328.5 and 330.11(a).
6
  30 Tex. Admin. Code §328.4(d) (emphasis added). “Incidental amounts” is defined as
“Non-recyclable waste that accompanies recyclable material despite reasonable efforts to
maintain source-separation and that is no more than 10% by volume or scale weight of
each incoming load, and averages no more than 5% of the total scale weight or volume of
all materials received in the last six-month period, as substantiated by the facility's
records.” 30 Tex. Admin. Code §328.2(3).
                                                                                       6
      Pintail determined that the transfer station for which it sought authorization

fit within the provisions of Rule 330.9(b)(3), such that registration of the facility

would be required thereunder. That rule provides:

      A registration is required for an MSW transfer station facility that is used in
      the transfer of MSW to a solid waste processing or disposal facility from any
      of the following: … (3) a facility used in the transfer of MSW that transfers
      or will transfer 125 tons per day or less.

30 Tex. Admin. Code § 330.9(b)(3). The invocation of Rule 330.9(b)(3) was

consistent with agency guidelines promulgated in TCEQ Publication No. RG-469,

“Traditional Municipal Solid Waste Disposal: A Guide for Local Governments.”

That publication notes that “To be eligible for registration as a transfer station, the

facility must meet one of the following criteria . . . It transfers or proposes to

transfer no more than 125 tons per day of MSW.” See CR 424-25.

       Because Pintail’s transfer station facility is intended to transfer a type of

municipal solid waste (MSW) – construction or demolition waste – and was

intended to transfer less than 125 tons per day, it fit within the parameters of Rule

330.9(b)(3).   Thus, Pintail’s application invoked that rule in its request for

authorization by way of a registration. See 1A.R. 1 at I, p.2.

D.    Appellants’ active participation in the registration process

      From the outset, Appellants have been active and vocal participants in the

transfer station application review process at the TCEQ. For example, counsel for

Appellants provided written comments and provided comments at the TCEQ

                                                                                     7
public meeting concerning the application. See, e.g., 1Supp.CR 64-67 (listing

Appellants’ counsel as offering comments either in writing or at the meeting); see

also 9A.R. 67 (containing CALH’s comments as to the transfer station).

Additionally, they filed other miscellaneous items with the TCEQ in connection

with the application, see, e.g., 7A.R. 41 (letter from CALH’s counsel); 7A.R. 2

(letter from City of Hempstead’s counsel); and, after the application was approved,

they filed motions to overturn, see 2Supp.CR 88 (CALH’s Motion to Overturn)7;

CR 92 (City of Hempstead’s Motion to Overturn).

E.    The application process

      After Pintail filed its application, the TCEQ requested that Pintail provide

additional information on a number of different topics so that it could go forward

with consideration of the application. It did so by way of a “Notice of Deficiency”

or “NOD”. 2A.R. 13. Pintail responded in good faith and addressed the identified

matters. 2A.R. 17; 3A.R. 18. As the TCEQ continued its review of Pintail’s

application and the additional information it provided, the TCEQ made another

request to Pintail by way of a second Notice of Deficiency. 4A.R. 22. This second

notice requested various new categories of information not previously identified,

and sought additional follow-up on several categories identified in the first NOD.


7
 Although in the trial court and on appeal, Appellants CALH, Michael McCall, and
Wayne Knox have proceeded as co-parties, the individuals did not join CALH in its
Motion to Overturn, which was filed exclusively in the name of CALH. 2Supp. CR 88.
                                                                                     8
Id. Again, Pintail responded in good faith, addressing the matters requested by the

TCEQ. 5A.R. 29. This process continued several more times during the TCEQ’s

consideration of Pintail’s application, with each successive agency request seeking

fewer and fewer new categories of information from Pintail.8 On July 13, 2013,

TCEQ’s executive director provided written responses to public comments that had

been filed regarding Pintail’s application.          See CR 64-96 (categorizing and

responding to comments).           The TCEQ ultimately declared the application

technically complete, 7A.R. 54, and on July 23, 2013, issued a registration

authorizing the facility, 7A.R. 55, CR 20.

F.       Subsequent challenges to the registration

         As noted, both CALH and City of Hempstead filed motions to overturn

TCEQ’s issuance of the registration. CR 92; 1Supp. CR 88. The Office of Public

Interest Counsel (OPIC) at the Texas Commission on Environmental Quality filed

responses to those motions, CR 116, as did the TCEQ’s executive director, 8A.R.

62, and Pintail, 8A.R. 63. Thereafter, the motions were overruled by operation of

law, 8A.R. 66, and CALH and the City of Hempstead perfected appeal to the

district court.




8
    The entire chain of “Notices of Deficiencies” are found at 1Supp.CR 37-62.
                                                                                  9
G.    The district court appeal

      At the district court, the parties filed briefs and submitted a joint

administrative record, and then presented oral arguments on their briefs. (By

agreement of the parties, that argument was not transcribed beyond the

announcements of counsel and the offer of the administrative record as the parties’

joint exhibit. RR 1-7.) On September 4, 2014, the Honorable Scott Jenkins

rendered judgment affirming TCEQ’s approval of Pintail’s registration, CR 503,

and on October 16, 2014, he overruled Appellants’ motion for new trial, CR 674.

                           SUMMARY OF ARGUMENT
      Registration (in response to Appellants’ issues 1 and 2):           The TCEQ

properly allowed Pintail to apply for a registration for its facility pursuant to Rule

330.9(b)(3) because it had a reasonable basis to conclude that Pintail’s facility fit

within that rule. Appellants’ reliance on Rule 330.9(f) and their arguments that,

because Pintail’s facility did not meet the requirements of that rule it could not be

authorized by registration and instead was required to obtain a permit, are

misplaced.     Rule 330.9(f) is not the exclusive rule requiring/allowing the

registration of a facility, and neither Pintail’s application nor TCEQ’s approval

relied on it to justify using the registration process.

      Instead, Pintail invoked, and TCEQ relied on, Rule 330.9(b)(3) as the

applicable authority for approval of Pintail’s facility by way of a registration. 30

Tex. Admin. Code § 330.9(b)(3).           Pintail’s facility fits squarely within that

                                                                                   10
provision given the anticipated low volume of materials that would be transferred

on a daily basis. Appellants’ arguments that a transfer station facility cannot also

provide separation, storage and processing of materials and still fit within Rule

330.9(b)(3) offend both the realities of what happens on a daily basis at transfer

stations across the state (as the TCEQ is well aware), and the literal language of the

applicable rules.

      Appellants separate due process arguments necessarily fail as well. There is

no question that the registration process only provides certain participatory rights

to the public, and that Appellants were afforded and exercised all such rights. Nor

is it disputed that the registration process does not afford any right to a contested

case hearing. Accordingly, Appellants were afforded all process that was due under

the authorization procedures applicable to Pintail’s application.

      Excessive “Notices of Deficiencies” (in response to issue 3):       Appellants

waived any complaint about the number of “notices of deficiencies” (NODs) by

citing no authority demonstrating error below or justifying the vacatur of the

agency’s approval of Pintail’s registration application.      In any event, neither

statutes nor rules constrain the number of NODs the TCEQ may issue when

reviewing an application, and the TCEQ was well within its discretion in making

more than two requests while processing Pintail’s application, particularly when

successive requests by the agency sought new categories of information not


                                                                                   11
previously identified as deficient by the TCEQ.         Finally, numerous practical

problems plague the procedures Appellants urge this Court to require the TCEQ to

follow. These problems would result in significant unintended consequences that

would delay or shut down meritorious projects simply because an agency is being

diligent in identifying information it needs to review in passing on an application.

      In short, no error, let alone reversible error, is shown in the district court’s

ruling affirming the TCEQ’s order.

                      ARGUMENTS AND AUTHORITIES
I.    Standard of Review

      While couched in terms of whether the trial court erred in affirming TCEQ’s

approval of Pintail’s facility by registration, the premise of each of Appellants’

asserted theories is that the Executive Director of TCEQ abused his discretion by

issuing the registration, either because he misinterpreted agency rules or because of

how the agency interacted with Pintail in processing the application. See Brief at

14-15.

      Findings, inferences, conclusions, and decisions of administrative agencies

are subject to deference, and an agency’s interpretation or construction shall not be

disturbed unless it is plainly erroneous or inconsistent with the language of the

statute, regulation, or rule. Heritage on the San Gabriel Homeowners Assoc. v.

Tex. Comm’n on Envt’l Qual., 393 S.W.3d 417, 424 (Tex. App.—Austin, 2012,

pet. denied). A reviewing court may not substitute its judgment for that of the

                                                                                   12
agency, and the issue is not whether the agency reached the correct conclusion, but

whether there is some reasonable basis in the record for its action. See

Southwestern Public Serv. Co. v. Public Util. Comm’n, 962 S.W.2d 207, 215 (Tex.

App.—Austin 1998, pet. denied); Fleetwood Community Home v. Bost, 110
S.W.3d 635, 639 (Tex. App.—Austin 2003, no pet.). Under that standard, Judge

Jenkins properly concluded that the actions of the TCEQ must be affirmed because

they were based on appropriate interpretations of the agency’s own rules and

supported by a reasonable basis in the record.

II.   The TCEQ properly authorized Pintail’s facility by way of a
      registration

      In responding to public comments, the TCEQ observed that Pintail’s

application met “the requirements for a registration in accordance with 30 TAC

§ 330.9(b)(3), for a facility used in the transfer of C&D waste that will transfer 125

tons per day or less.” 1Supp. CR 69 (TCEQ’s July 16, 2013 “Public Comment

Letter Response” at 5). Then, in its “Registration for Municipal Solid Waste

(MSW) Management Site,” the TCEQ authorized the “Pintail Landfill Transfer

Station,” and authorized Pintail “to store and process wastes, and to recycle

recovered materials” in accordance with restrictions and limitations set forth in the

registration document. CR 20.        The TCEQ treated the facility as a “Type V

Transfer Station”, CR 22, § I.A., and authorized Pintail “to separate, store, and

transfer construction and demolition waste, as defined in 30 TAC 330.3(33), from

                                                                                   13
the construction, and demolition of residential, community, commercial,

institutional, and recreational activities.”   Id.   §II.B.   The registration further

authorized Pintail to recover and transfer recyclable materials to an authorized

facility and required all remaining waste to be transferred to an authorized disposal

facility. Id. The TCEQ acted well within its rules and its discretion in doing so –

it had a reasonable basis to conclude that a facility processing less than 125 tons

per day fit within Rule 330.9(b)(3).

A.     TCEQ’s registration of Pintail’s facility fit within its broad regulatory
       discretion

       This case asks whether the TCEQ complied with its statutory authority and

its own rules when approving Pintail’s application for registration of its transfer

station. It did.

       TCEQ’s authority is conferred by statute: the Solid Waste Disposal Act,

Chapter 361 of the Texas Health and Safety Code. See Tex. Health & Safety

Code, §§ 361.011 et seq. The TCEQ has been directed by the Legislature to

“control[] all aspects of the management of municipal solid waste,” and tasked to

do so “by all practical and economically feasible methods”. Tex. Health & Safety

Code, §§ 361.011(b). That statute gives the TCEQ extremely broad authority, and

does not impose any primary or default means by which it must exercise that

authority. Section 361.061 of the Texas Health & Safety Code further empowers,

but does not mandate, the TCEQ to require and issue permits for the construction

                                                                                   14
and operation of solid waste facilities: “…the commission [TCEQ] may require

and issue permits authorizing and governing the construction, operation, and

maintenance of solid waste facilities used to store, process, or dispose of municipal

solid waste…” Id. § 361.061. Thus, while the enabling statutes confer the power

on the TCEQ to manage facilities through a permit process, those statutes do not

require it to do so.

       As an alternative to requiring and issuing permits, the Commission may use

other methods of control. See McDaniel v. Texas Natural Resource Conservation

Commission, 982 S.W.2d 650, 652 (Tex. App.—Austin 1998, pet. denied).

Pursuant to its statutory mandate and authority, the TCEQ has adopted rules

establishing a variety of mechanisms for approving different types of facilities.9

These mechanisms include permitting,10 registration,11 and notification,12 and the

rules allow some activities to be conducted without any permitting, registration or

notification.13 Each of these different authorization mechanisms entails different

requirements for information to be submitted to the TCEQ in the application

process, and different levels of opportunity for public participation.14


9
  See generally, 30 Tex. Admin. Code, ch. 330, and § 330.5.
10
   30 Tex. Admin. Code § 330.7.
11
   Id. § 330.9.
12
   Id. § 330.11.
13
   Id. § 330.13.
14
   For example, rules governing permitting require that a variety of different notices be
provided to the public at various times in the process (see, e.g., 30 Tex. Admin. Code ch.
                                                                                        15
       In essence, Appellants contend that Pintail’s facility did not fit within

provisions of section 330.9 providing for the authorization by registration and

because it did not, the TCEQ had no discretion but to require the facility to be

permitted. But that argument – that the TCEQ lacked the authority to allow the

operation of municipal solid waste facilities by registration instead of by permit –

has been rejected by this Court. In McDaniel, this Court upheld the issuance of a

registration authorizing a facility for the disposal of sewage sludge, a form of

municipal solid waste. 982 S.W.2d at 652. In that case, the plaintiff complained

that the TNRCC15 lacked authority to authorize a sludge disposal facility by way of

registration, and that it should have required the applicant to invoke the permitting

process instead. Id. at 651. This Court recognized that, throughout the Solid

Waste Disposal Act, the agency “is given the authority to administer the Act using

different levels of regulation, including both permitting and registration.” Id. at

39); allow interested persons to file comments and/or request public meetings concerning
the application (see generally 30 Tex. Admin. Code ch. 50), and allow affected persons to
request contested case hearings (see generally 30 Tex. Admin. Code ch. 55, 80), move to
reconsider a decision (30 Tex. Admin. Code ch. 55), and appeal a TCEQ decision to
district court (see Tex. Health & Safety Code § 361.321; Tex. Water Code § 5.351).
        In contrast, rules governing the registration process afford fewer opportunities for
public participation. They require an applicant to provide public notice of the filing of a
registration application (see 30 Tex. Admin Code ch. 39), and allow interested persons to
file comments, request public meetings, and, in the event a registration is approved, move
to overturn the approval (see generally Tex. Admin Code ch. 55), and appeal the TCEQ’s
decision to district court (see Tex. Health & Safety Code § 361.321; Tex. Water Code
§ 5.351). Rules governing registrations do not contain provisions for contested case
hearings. See McDaniel, 982 S.W.2d at 652.
15
   The Texas Natural Resource Conservation Commission was a predecessor agency to
the Texas Commission on Environmental Quality.
                                                                                         16
652. This Court acknowledged that the permitting process allows certain

individuals to request a contested case hearing, while the registration process does

not. Id., n.3 (citing 30 Tex. Admin. Code §§ 312.13(b, c) (1998)). Even so, this

Court upheld the Commission’s regulation of municipal solid waste activities

through registrations to be “reasonable and consistent with its powers and duties

under the Act.” Id. at 653.

      In considering the registration program at issue in McDaniel (for sewage

sludge disposal facilities), this Court recognized the steps required prior to

approval of the registration:

      •      An applicant must notify the commission of the proposed
             activity.
      •      An applicant must submit information to allow the Commission
             to determine whether the activities comply with its rules.
      •      The Commission can only approve the registration after
             reviewing it in light of the rules governing the activity.
      •      If the Commission approves the registration, it must provide
             notice and an opportunity to comment.
Id.

      Those same procedural safeguards are also present in the TCEQ’s

registration program for transfer stations like Pintail’s. See generally 30 Tex.

Admin. Code § 330.69. These procedural safeguards were complied with in the

processing of Pintail’s application for registration, and the TCEQ determined that

the proposed facility would comply with the substantive requirements of the




                                                                                 17
TCEQ’s rules.16 Accordingly, the TCEQ acted within its discretion in authorizing

Pintail’s facility by registration.     As in McDaniel, the TCEQ’s use of the

registration process in connection with Pintail’s facility was reasonable and

consistent with its powers and duties under the Solid Waste Disposal Act.

B.       Neither of the Rule 330.9 sections relied upon by Appellants
         demonstrates any error in the registration of Pintail’s facility

         1.    Why Rule 330.9(b)(3) applies to Pintail’s facility

         The TCEQ has been directed by the legislature to establish regulations that

support the diversion of materials from solid waste streams and to promote the

economic recovery and reuse of materials. 30 Tex. Admin Code § 328.1. To

comply with those directives and facilitate recycling, TCEQ Rule 328.4(a)

provides that recycling facilities are exempt from both registration and permitting

requirements if they comply with all of the conditions of that section.            One

requirement relates to the amount of “incidental waste”, as defined by Rule

328.2(3), that may be processed at a facility. If a facility processes more than an

“incidental amount of waste,” then it is not exempt, and instead must obtain a

permit or registration, as applicable, under Chapter 330 or 332. 30 Tex. Admin.

Code § 328.4(d).

         Pintail’s facility is intended as a Type V transfer station at which recyclable

materials would be separated from construction and demolition waste. See 1A.R.

16
     See 7A.R. 55.
                                                                                     18
1, §I (applying for Type V transfer station); CR 22 (registering a Type V transfer

station). A Type V facility is defined in Rule 330.5(a)(3):

      Separate solid waste processing facilities are classified as Type V. These
      facilities include processing plants that transfer, incinerate, shred, grind,
      bale, salvage, separate, dewater, reclaim, and/or provide other storage or
      processing of solid waste.

30 Tex. Admin. Code § 330.5(a)(3). And a “transfer station” is defined in Rule

330.3(157) as:

      a facility used for transferring solid waste from collection vehicles to long-
      haul vehicles (one transportation unit to another transportation unit). It is not
      a storage facility as one where individual residents can dispose of their waste
      in bulk storage containers that are serviced by bulk collection vehicles.

30 Tex. Admin. Code § 330.3(157).

      This transfer station is intended to be a facility where incoming collection

trucks arrive with construction and demolition waste and debris, where the loads

would be processed and separated, then transported by other trucks taking the

recyclable materials to appropriate facilities for recycling and the residual waste to

a landfill for disposal.   See, e.g., 1A.R. 1, §IIIA-6 (describing intended process).

The facility is a transfer station because in addition to separating recyclable

materials in incoming loads from the remaining solid waste, the facility will be

used for transferring the residual solid waste to permitted facilities for disposal.

      Using a facility for transferring solid waste does not preclude using the

facility for other processing, such as separation, and temporary storage. Because


                                                                                       19
Pintail’s Type V facility will process recyclable materials that will or may contain

more than incidental amounts of solid waste, the TCEQ properly authorized the

facility by way of registration as a transfer station, a facility that is used for

transferring solid waste.

      Because it was anticipated that Pintail’s facility could process more than an

incidental amount of waste, Pintail considered whether its facility fit within any of

the sections of section 330.9 that allow MSW facilities to be authorized by

registration. Section 330.9 identifies a variety of circumstances requiring that a

facility be authorized by registration, and Rule 330.9(a) requires an applicant

submitting a registration application to also submit a statement justifying the

facility’s eligibility for registration. 30 Tex. Admin. Code § 330.9(a). Pintail

invoked Rule 330.9(b)(3) as supporting its registration application “for a Type V

Transfer Station that will transfer 125 tons per day or less, in accordance with

§ 330.9(b)(3).” 1A.R. 1 at I-2. Its application indicated the facility would involve

storage and processing of materials, but not disposal, and that the facility would

serve as a transfer station. Id.

      As noted, that description placed Pintail’s facility squarely within the

registration provision in Rule 330.9(b)(3), which requires registration of “an MSW

transfer station facility that is used in the transfer of MSW to a solid waste

processing or disposal facility from . . . (3) a facility used in the transfer of MSW


                                                                                  20
that transfers or will transfer 125 tons per day or less.” 30 Tex. Admin. Code

§ 330.9(b)(3). Pintail’s facility would process and temporarily store construction

and demolition waste and separate it into recyclable and non-recyclable

components before transferring all materials to their respective final destinations.

The facility thus constitutes a transfer station subject to the provisions of Rule

330.9(b)(3).

      2.       Why Pintail did not have to invoke Rule 330.9(f)

      Appellants argue that a permit was required for Pintail’s facility because

Pintail cannot satisfy the provisions of Rule 330.9(f), contending that the facility

cannot be viewed as a transfer station but must be viewed as a material recovery

facility. But Pintail did not have to invoke that rule and could instead rely on Rule

330.9(b)(3), the provision that squarely fits its circumstances.

               a. 330.9(f) does not apply to “all” new facilities, just those that
                  meet all of it provisions
      Appellants argue that Rule 330.9(f) applies to any transfer station that

includes material recovery operations, but the text of the rule simply does not

support that argument. By suggesting Rule 330.9(f) is the exclusive provision for

authorizing a new MSW processing facility such as Pintail’s, Appellants’

interpretation does violence to the very rule they quote.

      The operative language of Rule 330.9(f) provides as follows:                   “A

registration is required for any new MSW Type V transfer station that includes a


                                                                                     21
material recovery operation that meets all of the following requirements. . . .” 30

Tex. Admin. Code § 330.9(f). Appellants read the applicability of the rule as if it

ended eighteen words into the provision (“A registration is required for any new

MSW Type V transfer station that includes a material recovery operation. . .”) and

without regard to the other applicability conditions that follow. While they read

the rule as applying to any transfer station that includes a material recovery

operation, the rule’s applicability requires more than that.

      By its own terms, Rule 330.9(f) has four requirements that must be met

before it applies to a particular facility: the facility must (1) be a “new MSW Type

V transfer station”, that (2) “includes a material recovery operation” which, in turn,

“meets all of the following requirements” such that the facility satisfies (3) a 10%

minimum recycling provision and (4) a requirement that remaining waste be

disposed of at a landfill located within 50 miles.       See 30 Tex. Admin. Code

§ 330.9(f). If a new material recovery facility meets all those conditions, then Rule

330.9(f) applies; if not, the rule is inapplicable. But whether Rule 330.9(f) applies

or does not apply does not prohibit an applicant from invoking some other

subsection of 330.9 that is applicable to a facility’s particular circumstances.

             b. A transfer station facility may also store, separate, and
                process materials for recycling
      Appellants argue that because Pintail’s facility has been authorized to

engage in activities such as processing, separating and storing waste, it is by

                                                                                   22
definition a “material recovery facility” and thus, by definition, it cannot also be a

“transfer station.” Brief at 38. But that argument not only misconstrues the

common sense interpretation of those rules, it also disregards the TCEQ’s

discretion in construing its own rules.

         The fact that the TCEQ’s approval authorizes storage and processing does

not disqualify this facility from being authorized by way of a registration. Storage

and processing are part of the normal operations of a Type V transfer station. In

fact, TCEQ’s rules recognize that Type V facilities include “processing plants that

transfer, incinerate, shred, grind, bale, salvage, separate, dewater, reclaim, and/or

provide other storage or processing of solid waste” 30 Tex. Admin. Code

§ 330.5(a)(3) (emphasis added).

         Pintail’s registration authorizes storage and processing of non-putrescible

construction and demolition waste from residential, community, commercial,

institutional and recreational activities. CR 22. The registration specifies that the

maximum storage time for unprocessed and processed wastes is 72 hours, and that

within that time the waste must be transferred to an authorized disposal facility. Id.

Storage and processing occur at Type V transfer stations every day across the state,

and in fact it would be impossible to operate a transfer station without the storage

or processing of waste.17


17
     The transfer of waste is included within the definition of “processing” in TCEQ’s rules:
                                                                                          23
      This view of the rules is not novel: it was shared by the Office of Public

Interest Counsel in its “Response to Motions to Overturn”. See 2Supp.CR 120-22.

There, OPIC observed that activities such as storage, processing, or removal of

solid waste may be authorized by a registration, and that the language contained in

Pintail’s registration must be read in the context of the overall authorization,

wherein the authority to separate, store, process, and recover materials is

conditioned upon the prompt transfer of all such material from the facility. Id.

      Indeed, even the TCEQ’s own publication, “Traditional Municipal Solid

Waste Disposal:      A Guide for Local Governments,” described the agency’s

interpretation of transfer stations as involving a storage component:

      Transfer facilities offer an alternative when the landfill is so far away that it
      is not economical for each waste collection vehicle to make round trips.
      Transfer stations allow local waste haulers to temporarily store waste and
      then use large-volume trucks to haul waste to the distant landfill.

CR 424 (emphasis added).

      The TCEQ was thus well within its discretion in concluding that Pintail’s

facility fit within the registration provisions of Rule 330.9(b)(3).


      Activities including, but not limited to, the extraction of materials,
      transfer, volume reduction, conversion to energy, or other separation and
      preparation of solid waste for reuse or disposal, including the treatment or
      neutralization of waste, designed to change the physical, chemical, or
      biological character or composition of any waste to neutralize such waste,
      or to recover energy or material from the waste, or render the waste safer to
      transport, store, dispose of, or make it amenable for recovery, amenable for
      storage, or reduced in volume.
30 Tex. Admin. Code, § 330.3(117) (emphasis added).
                                                                                      24
C.    Due process issues do not justify disturbing TCEQ’s approval of the
      registration application.

      Appellants’ “due process” argument fails for at least the following reasons.

Appellants were afforded all process that is due under the applicable registration

procedures, as they were given the opportunity to be heard by public comment and

at a public meeting, and were given the opportunity to be heard by way of motions

to overturn the approval of Pintail’s registration. Moreover, any rights Appellants

have to participate in a contested case hearing concerning Pintail’s proposed

landfill were not limited by the procedures applicable to the transfer station

registration. Finally, TCEQ’s use of registration procedures rather than permitting

procedures for approval of Pintail’s transfer station did not implicate any

constitutionally protected rights, and any interest Appellants may have had did not

alter the level of process provided by statute or rule.

      1.        Appellants’ due process arguments are derivative of their rule-
                based arguments – Appellants received all process to which they
                were entitled under the governing statutes and rules

      Appellants do not dispute that procedures for registration applications

provide for less extensive public participation than do procedures governing permit

applications.     The permitting process allows certain individuals to request a

contested case hearing in connection with an application, while the registration

process does not. See 30 Tex. Admin. Code §§ 312.13(b),(c).




                                                                                25
      Appellants complain that by authorizing Pintail to use a registration process,

the TCEQ deprived them of the right to request a contested case hearing in

connection with the transfer station that they would have had under permitting

procedures. Notably, they do not argue that they were denied the participation due

under the registration procedure rules. That distinction is key because it confirms

that the due process argument depends entirely on a finding that the wrong

approval scheme (registration rather than permitting) was used in the first instance,

and that argument is thus entirely derivative of Appellants’ argument that the

TCEQ should have followed permitting procedures instead of registration

procedures in processing Pintail’s transfer station application. To the extent the

TCEQ properly authorized Pintail’s facility by registration as discussed above,

Appellants have no due process argument to make, as they received all process

they were due under the registration procedures.

      2.     Appellants’ rights to a contested case hearing in connection with
             Pintail’s application for a separate landfill permit are not
             undercut by TCEQ’s approval of the transfer station by
             registration

      Appellants next argue that TCEQ’s authorization of the transfer station by

way of a registration denied them the opportunity for a hearing on the storage and

recycling component of Pintail’s proposed landfill facility. Brief at 41. But that

argument inappropriately collapses the two proceedings. As the TCEQ properly

noted, the landfill permit application and the transfer station registration

                                                                                  26
application were “subject to different requirements and must be reviewed

independently.” CR at 68. Appellants are being afforded their right to a contested

case hearing – but in the proper context, i.e., in connection with their challenge to

the landfill permit.

      3.     The existence of any “property rights” does not morph the
             procedures that are otherwise authorized by law

       “The constitutional right to due process is not . . . an abstract right to

hearings conducted according to fair procedural rules. Rather, it is the right not to

be deprived of life, liberty or property without such procedural protections.”18

Appellants allege they have property interests that would be affected by the

proposed facility. Brief at 41. But they cite to no authority that would entitle them

to a contested case hearing to advocate in support of those rights when the

governing rules only allow for public comment, public meeting, and the motion to

overturn process. Under the governing rules, Appellants were entitled to comment

on the application, participate in a public meeting concerning the facility, and file

motions to overturn and replies. They cite to nothing saying that simply because

they made the naked assertion of a property interest,19 they were somehow entitled

to additional process not otherwise afforded by applicable law.


18
   Monk v. Huston, 340 F.3d 279, 282-83 (5th Cir. 2003).
19
   Appellants do not even allege how the approval of the registration for Pintail’s Type V
Facility will have any impact on the property interests they assert. Nor do they point to
any evidence in the record that TCEQ’s approval of Pintail’s Type V Facility would, or
                                                                                        27
      4.     Authorization of the facility by registration rather than permit
             did not implicate any constitutionally protected rights

      Appellants’ due process argument fails for another reason: even if the

registration process implicated any constitutionally protected interests, such a fact

would not entitle them to more process than what they were afforded. Even if, as

they argue, they had property interests that would be affected by the transfer

station (a point they do not substantiate and that Pintail does not concede), such a

fact would not entitle them to more process than otherwise due by statute or rule to

any other similarly-situated party. Whatever interests Appellants may have might

entitle them to invoke the full spectrum of opportunities to be heard and to contest

Pintail’s application under the means afforded by rule and statute, but whatever

those interests may be, they do not confer additional rights to be heard that do not

otherwise exist.

       5.    Absent a statutory or rule-based right to a hearing, the use of a
             registration process could not violate any due process rights

      Appellants’ argument ultimately collapses upon itself. Appellants conclude

by asserting that “[w]hen there is a statutory right to a hearing and a right to a

hearing under applicable rules, denial of the hearing is a violation of procedural

due process.” Brief at 41- 42. As a general proposition, that statement is true. But

Appellants point to no statutory right to a hearing that attaches to an application for


even could, have any impact on any groundwater or groundwater rights or other property
rights.
                                                                                    28
a registration, nor can they point to any rule entitling them to a hearing under such

circumstances. So, here, the converse of Appellants’ position controls: in the

absence of a statutory right to a hearing or a right to a hearing under applicable

rules, procedural due process does not require that a hearing be provided.

       Appellants’ constitutional due process claims are unfounded.

III.   The trial court correctly affirmed TCEQ’s issuance of the registration
       over Appellants’ “too many NODs” argument

       Appellants’ final argument fails for three essential reasons.         First, the

argument is waived in its entirety pursuant to Texas Rule of Appellate Procedure

38.1(i) because Appellants cite no authority to demonstrate the existence of a legal

principle they claim was violated, or to demonstrate that any such violation

required the underlying order to be vacated.

       Second, Appellants’ argument depends upon rules that do not exist. No

authority limits TCEQ to two requests for information from an applicant for

approval of a transfer station. Instead, the TCEQ has the discretion to determine

when additional information regarding a proposed facility is necessary and to work

with an applicant to obtain that information to assist with the processing of an

application.

       Finally, were this Court to adopt the position advocated by Appellants and

transform internal operating procedures, summaries, and guidelines into general

and inflexible rules, the result would not only utterly undermine the ability of

                                                                                    29
agencies to fulfill their statutory duties, but would undercut the transparency and

the opportunity for public participation provided by formal rulemaking procedures.

A.    Appellants waived any complaint about the number of NODs

      In support of their theory, Appellants do not cite a single legal authority.

They cite no authority which they contend limits the number of NODs an agency

may issue, no authority holding that statements made regarding how the agency

processes applications can have the force and effect of statutes or rules that bind

the agency, and no authority saying that any departure from any statement an

agency may make about processing applications somehow renders the approval of

an otherwise valid and meritorious application void and subject to being set aside

after the fact. In the absence of any references to authorities to support these

theories, Appellants have waived any error. See Fredonia State Bank v. General

American Life Ins. Co., 881 S.W.2d 279, 284-85 (Tex. 1994). This issue should be

disregarded in its entirety.

B.    Texas law does not treat agency statements about internal procedures as
      equivalents to promulgated rules or statutes

      1.     No rules or statutes limit the TCEQ to issuing only 2 NODs

      There are no statutory provisions or TCEQ rules that limit TCEQ to issuing

only two NODs during its review of an application for a registration (or any other

type of authorization) for a municipal solid waste facility. Because Appellants

have not and cannot identify any statute or rule that was violated by the issuance of


                                                                                  30
more than two NODs, their request to have the TCEQ’s approval of Pintail’s

registration invalidated on this basis must be denied.

      2.     TCEQ’s so-called “policy statements” do not set any “2 NOD”
             limits.

      On appeal, Appellants argue that the back-and-forth process between the

TCEQ and Pintail was “in direct conflict” with “the TCEQ policies outlined in the

MSW registration process description, which is located in a 2009 TCEQ Sunset

Evaluation Report.” Brief at 43. The “outlined policy” they reference is a flow

chart demonstrating the typical path by which applications are processed. See CR

146. Such a demonstrative aid does not prescribe an agency’s discretion, does not

limit the number of requests it can make of a particular applicant in processing an

application, and does not mandate that, in lieu of requesting additional information,

an agency return what appears to be an otherwise meritorious application.

      Appellants also quote a TCEQ document that purports to provide

instructions on how applications should be processed. See Brief at 45, n. 100

(citing to Exhibit 3 to CALH’s Reply to Responses to Motion to Overturn, found at

8A.R. 65) (the quoted document is also found at 2Supp.CR 152, with the paragraph

quoted by Appellants found on page 154). Notably, while Appellants quote this

document as constraining the agency’s discretion in processing applications and

mandating that an application be returned after an insufficient response to a second

NOD, by its own terms it does no such thing.

                                                                                  31
      In evaluating a response to a second NOD, the document indicates that the

staff should exercise discretion to decide whether “significant” deficiencies still

exist, in which case the application should be returned. But the corollary is that if

the application is not returned, then any deficiencies found by the agency were not

significant enough to warrant such a disposition. That document also references

the staff’s discretion to continue working with an applicant to resolve deficiencies

in an application that are identified in the course of the agency’s review. The

distinction between significant and insignificant deficiencies, and the discretion to

classify any deficiencies, confirms that the agency retains the power to continue

working with an applicant, and to seek additional information in support of an

application, even after receiving a response to a second NOD. That distinction

defeats Appellants’ argument, and the document sets forth no policy mandating the

automatic rejection of an application after a deficient response to a second NOD.

      More relevant is the TCEQ’s April 11, 2012 internal memorandum

contained in the record as an exhibit to the City of Hempstead’s motion to

overturn, but not cited by Appellants on appeal. See CR 167. That memorandum

is more relevant because it is sourced (shows who it is from and to whom it is

directed); and because its effective date was prior to the issuance of the third NOD

to Pintail. The policy in effect when Pintail’s application was being processed

simply did not refer to any limits on the number of NODs. Instead, it directed that


                                                                                    32
“[i]f the response to the 2nd NOD does not satisfactorily address the deficiencies,

the [project manager] should discuss the issues with the [team leader] to determine

the next course of action.” CR 169.

       Moreover, Appellants’ superficial summary of what happened below

disregards the reality of what had been requested by the TCEQ of Pintail.

Consistent with its discretion to continue working with applicants to resolve

deficiencies, the TCEQ’s successive requests either (1) identified entirely new

topics of information that staff had not previously requested of Pintail and,

accordingly, for which Pintail could hardly be blamed for having not previously

produced,20 or (2) identified follow-up matters to be addressed after responses to

earlier inquiries. Whether the TCEQ staff continued to work with Pintail by way

of a document called a “Notice of Deficiency” or by way of letters simply asking

for more information on particular topics should not be fatal to the application.

       3.     Informal TCEQ statements do not constrain the discretion of the
              agency to consider more, rather than less, information

       Even if any statements referenced by Appellants could be considered agency

statements of general applicability describing policy or procedure, they cannot

constitute enforceable rules governing the processing of Pintail’s application. That

20
  Indeed, had TCEQ rejected Pintail’s application based upon its successive requests for
new categories of information, such a rejection would have been subject to challenge as
being arbitrary and capricious because Pintail has the right to know what is expected of it
so it may comply. See Starr County v. Starr Indus. Servs., 584 S.W.2d 352, 356 (Tex.
Civ. App.—Austin, 1979, writ ref’d n.r.e.).
                                                                                         33
is the very point of Combs v. Entertainment Publications, Inc., 292 S.W.3d 712

(Tex. App.—Austin 2009, no pet.). In Combs, when the Comptroller attempted to

rely on letters sent to trade associations as setting forth agency policy, this Court

recognized that even if the letters could be considered “rules”, they were

necessarily invalid and unenforceable because they had not been adopted pursuant

to the rule-making requirements of the Administrative Procedure Act (Tex. Gov’t

Code, Subchapter B, §§2001.021-041). 292 S.W.3d at 723.

      For the same reason, any statement by the TCEQ, its Executive Director, or

any unidentified member of the agency staff, to the effect that there is a limit on

the number of NODs to be used in processing an application for registration cannot

constitute a valid and enforceable rule, unless adopted pursuant to the rule-making

procedures established by the Administrative Procedure Act. As nothing shows

that the statements Appellants rely upon as setting a two NOD limit were adopted

in compliance with that Act, the claim of an enforceable limit on the number of

NODs must fail.

C.    Practical reasons demonstrate why the statements at issue were not
      binding as if they were rules or statutes

       Finally, various practical reasons demonstrate the mischief inherent in the

result advocated by Appellants.

      If the TCEQ were obligated to reject a registration application simply

because, after a second NOD, it identified additional information it would like to

                                                                                  34
review, perverse results would occur. The TCEQ would be deprived of a means to

seek additional information on a topic whose relevance only becomes apparent as a

result of its review of other information provided in response to earlier agency

inquiries. If a “2 NOD limit” were in place, the agency would be forced to do one

of three things, none of which are desirable: (1) wait to request information from

an applicant until it completes an initial review of all information provided (even

though interim requests for additional information may facilitate a more efficient

review of the application); (2) refrain from making any request for additional

categories of potentially relevant information after the second NOD and decide

whether to grant or deny an application without the benefit of all relevant

information, or (3) arbitrarily deny or return an application if, after two requests, it

becomes apparent that additional information may be relevant to the agency’s

review. None of these options are optimal and none advance the goal of assisting

the agency in making informed decisions that will protect the public health and

environment while facilitating necessary and legitimate projects.

      A limit on the number of NODs may be something that could serve a useful

purpose under certain circumstances, such as discouraging haphazard filings. But

when the agency and the applicant engage in documented, ongoing, good faith

efforts to exchange relevant information, such a working relationship between the

agency and the applicant should be encouraged rather than stifled by an arbitrary


                                                                                     35
limit on requests for information. An operating procedure designed to discourage

ill-advised filings should not be transformed into a sword to kill off more

complicated, nuanced, and sophisticated applications on the ground that, despite

the good faith of all parties, an agency determines it would be in the public’s

interest if it were to review more information before making a decision.

      In short, the TCEQ’s discretion in issuing more than two requests for

additional information regarding Pintail’s facility (captioned as NODs or

otherwise) was not constrained by any legally binding limitation. The process used

to approve Pintail’s registration application does not demonstrate an abuse of

discretion.

                                 CONCLUSION
      Appellants have not made any showing as required under the standard for

review in the provision they invoke as the basis for this appeal, Health and Safety

Code section 361.321(e). Specifically, they make no showing that the TCEQ’s

actions were invalid, arbitrary, or unreasonable. Nor have Appellants shown that

the TCEQ violated any statutory or regulatory requirements, or otherwise abused

its discretion. Instead, the record demonstrates a reasonable basis supporting the

TCEQ’s actions.    Under these circumstances, the district court did not err in

affirming the TCEQ’s approval of Pintail’s registration.




                                                                                36
                              PRAYER FOR RELIEF
      Wherefore, premises considered, Pintail Landfill, LLC respectfully prays

that this Court affirm the judgment of the district court in all respects.

                              Respectfully submitted,

                              /S/ Michael S. Truesdale
                              Michael S. Truesdale

                              LAW OFFICE OF MICHAEL S. TRUESDALE, PLLC
                              State Bar No. 00791825
                              801 West Avenue, Suite 201
                              Austin, TX 78701
                              512-482-8671
                              866-847-8719 (fax)
                              mike@truesdalelaw.com

                              MCELROY, SULLIVAN, MILLER, WEBER & OLMSTEAD,
                              L.L.P.
                              Brent W. Ryan
                              State Bar No. 17469475
                              P.O. Box 12127
                              Austin, TX 78711
                              512-327-8111
                              512-327-6566 (fax)
                              bryan@msmtx.com
                              COUNSEL FOR APPELLEE
                              PINTAIL LANDFILL, LLC




                                                                             37
                         CERTIFICATE OF SERVICE
      On March 27, 2015, the undersigned certifies that he served a copy of this
Brief of Appellants on the following in the manner listed below, in compliance
with Texas Rules of Appellate Procedure 9.5 and 25.1(e):

V. Blaire Peña                            Monica M. Jacobs
Terry L. Scarborough                      Diana L. Nichols
Michael L. Woodward                       Shana L. Horton
Hance Scarborough, LLP                    Kelly Hart & Hallman LLP
400 West 15th Street, Suite 9500          301 Congress Avenue, Suite 2000
Austin, TX 78701                          Austin, Texas 78701
Attorneys for Citizens Against the        Attorneys for City of Hempstead
Landfill in Hempstead

Ken Paxton, Attorney General of Texas
Charles E. Roy, First Assistant Attorney General
James E. Davis, Deputy Attorney General for Civil Litigation
Jon Nierman, Chief Environmental Protection Division
Nancy Olinger, Assistant Attorney General
Cynthia Woelk, Assistant Attorney General
Daniel C.Wiseman, Assistant Attorney General
P.O. Box 12548, Capitol Station (MC-066)
Austin, TX 78711-2548
Attorneys for the Texas Commission on Environmental Quality

                                             /s/ Michael S. Truesdale
                                             Michael S. Truesdale

                      CERTIFICATE OF COMPLIANCE
     The undersigned certifies that this brief complies with the word limitation
contained in Texas Rule of Appellate Procedure 9.4(i)(2)(E) in that the brief
contains a total of 8,761 words, excluding parts of the brief exempted by Tex. R.
App. P. 9.4(i)(1), as calculated by the word count tool of Microsoft Word (2008)
for Mac.

                                       /s/ Michael S. Truesdale
                                      Michael S. Truesdale



                                                                                    38